Case 8:16-cv-00961-JDW-AEP Document 161 Filed 09/30/20 Page 1 of 3 PageID 1018




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 THE UNITED STATES OF AMERICA,
 THE STATE OF FLORIDA, ex rel.
 DELIA BELL,

        Plaintiffs/Relator,

 v.                                                              Case No: 8:16-cv-961-T-27AEP

 CROSS GARDEN CARE CENTER, LLC
 and KARL E. CROSS,

       Defendants.
 ___________________________________/


                                             ORDER

        BEFORE THE COURT is the Parties’ Joint Motion for Confidentiality Order (Dkt. 160)

 and the proposed protective order (Dkt. 160-1). Upon consideration, the motion is DENIED

 without prejudice.

        Protective orders are issued to encourage efficient discovery. In re Alexander Grant & Co.

 Litig., 820 F.2d 352, 357 (11th Cir. 1987) (per curiam). The parties’ concern that this action is

 likely to involve confidential information, including protected health information of non-party

 patients, is a justification for a narrowly drafted protective order. A protective order should be

 drafted with precision, however. See id. at 356. With respect to the procedures proposed for

 challenging confidentiality designations, the parties are cautioned that judicial review of




                                                 1
Case 8:16-cv-00961-JDW-AEP Document 161 Filed 09/30/20 Page 2 of 3 PageID 1019




 challenged designations should be limited to “those materials relevant to the legal issues raised.”

 Id.1

         A more narrowly tailored protective order can achieve the desired protection without

 unnecessarily involving the Court in disagreements about confidentiality designations of materials

 not relevant to the legal issues raised. See (Dkt. 160-1 ¶ 6). Nor should the order impose

 requirements on non-parties over whom the Court has no jurisdiction. See, e.g., (Id. ¶¶ 1, 6, 14, at

 p. 10). And whether a pleading or exhibit should be sealed is the prerogative of the Court, not the

 parties. See Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992) (noting that

 the parties’ agreement to keep documents confidential or seal materials is “immaterial” to a court’s

 decision regarding the public’s right of access); see also M.D. Fla. Local Rule 1.09. The order

 should not purport to establish requirements inconsistent with the Local Rules. (Dkt. 160-1 ¶ 7).

 Finally, the proposed order should not extend the Court’s jurisdiction past the conclusion of this

 case. (Id. ¶ 13).




         1
             As explained in Alexander Grant:

         The order issued in this case, as in others, is designed to encourage and simplify the exchanging of
         large numbers of documents, volumes of records and extensive files without concern of improper
         disclosure. After this sifting, material can be “filed” for whatever purpose consistent with the issues
         being litigated whether by pretrial hearing or an actual trial. Judicial review will then be limited to
         those materials relevant to the legal issues raised.

 820 F.2d at 356.


                                                           2
Case 8:16-cv-00961-JDW-AEP Document 161 Filed 09/30/20 Page 3 of 3 PageID 1020




         Accordingly, the Joint Motion for Confidentiality Order (Dkt. 160) is DENIED without

 prejudice.

         DONE AND ORDERED this 30th day of September, 2020.




                                           /s/ James D. Whittemore
                                            JAMES D. WHITTEMORE
                                            United States District Judge


 Copies to: Counsel of Record




                                              3
